Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 3-4, 6, 15-17, 20, 28-30, and 35-40 are pending.
	Claims 35-39 are rejoined.*
	Claims 1, 3-4, 6, 15-17, 20, 28-30, and 35-40 are allowed. 
* In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejections of record have all been withdrawn. As discussed in the Examiner’s interview summary mailed on 05/04/2021, there is a teaching in the art for a using a floral meristem promoter (AGAMOUS) to direct expression of a Cas endonuclease, but there is no teaching or suggestion in the art to use the specific promoters now recited in claim 1 of the supplemental amendment filed 05/05/2021. In fact, there is no teaching in the art of even cloning these promoters to be used for expression of any transgenes. As such, claims 1, 3-4, 6, 15-17, 20, 28-30, and 35-40 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960. The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663